it may have been improper for the trial court to allow into evidence a transcript of the former testimony of Manuel Cruz. Indeed, under the circumstances of this case, I believe that the admission into evidence of Cruz’ testimony, taken during the hearing in probable cause (hearing) of the defendant, Juan Munoz, may have violated the defendant’s confrontation rights, as secured by the sixth and fourteenth amendments to the United States constitution.1 Upon retrial, if the state attempts *144to reintroduce Cruz’ hearing testimony into evidence, the parties should establish a complete record in order to address this issue.
I
In order to explore fully the issue of whether the hearing testimony of Cruz should have been admitted at the defendant’s trial, it is first necessary to gain an understanding of what transpired during the hearing in probable cause.
Until the day of the hearing, the defendant was not represented by counsel. Immediately prior to the start of the hearing, assistant public defender Jerome Rosenblum met with the defendant and explained that he would serve as counsel if the defendant so desired. The defendant agreed, and the court appointed Rosenblum. Despite several indications that there was a language barrier,2 the court did not appoint a separate interpreter to translate between defense counsel, who spoke *145primarily English,3 and the Hispanic defendant, who spoke primarily Spanish.4
The hearing began moments later, before defense counsel had any opportunity to investigate the basis for the state’s case against his new client. Cruz was the fourth witness of the morning called by the state. He testified in Spanish, and the court interpreter translated his testimony into English. Cruz testified as follows: He drove his rented black Chevrolet Cavalier to the victim’s house at approximately 10:10 p.m. on the night of the victim’s murder, picked up the victim and drove a short distance before encountering another car. The victim got out of Cruz’ car and went to talk with a person or persons in the other car. He then returned to Cruz’ car, said he was going to the beach and told Cruz to meet him later. The victim then got into the other car and drove away. Cruz testified that he never saw the victim again.
At the conclusion of the state’s examination of Cruz, and before beginning cross-examination, defense counsel asked the court for permission to review the statement Cruz had given to police during their investigation. The court, citing General Statutes § 54-46a,5 6noted that the *146defendant’s counsel was not entitled to discover any of the state’s evidence against the defendant unless that evidence tended to be exculpatory. The court then indicated that it would review the statement over lunch and, if it found any statements therein to be exculpatory, it would provide them to defense counsel after the luncheon recess.
During the recess, the court reviewed the five page statement that Cruz had provided to the police one month earlier. The court concluded that of 125 typewritten lines of text, eleven lines were “questionable” and, therefore, could be turned over to defense counsel. Among these “questionable” statements was Cruz’ explanation to police why he had looked for the victim the day after leaving him in the street. According to the statement, Cruz had “had a dream that something happened” to the victim, and that “in my dream [the victim] was hurt, I saw him bleeding. I can’t remember in my dream where it was.” The defendant’s counsel, who was provided with a photocopy of this statement moments before beginning his cross-examination of Cruz, did not ask Cruz about it.
After Cruz left the witness stand, a subsequent witness offered testimony that suggested Cruz might have played a more important role in the chain of events leading to the victim’s murder. Stamford police detective Peter diSpagna testified at the probable cause hearing that the defendant, in speaking with police about what had happened the night of the victim’s murder, had implicated the driver of a black Chevrolet Cavalier—the same model Cruz had said he was driving. According to diSpagna, the defendant had arranged to meet the driver of the black Cavalier to complete a drug transaction. When the defendant decided not to go through with the deal, however, the driver of the black car instructed the victim to get out and “teach [the defendant] a lesson.” According to the defendant’s *147statement to diSpagna, the victim got out of the car and pulled a knife on the defendant. The defendant fought off the victim’s blows, recovered the knife, stabbed the victim once, and fled the scene. According to this version of events, at the time that the defendant last saw the victim, the victim was with the driver of the black Chevrolet Cavalier and was suffering from only one stab wound. According to the autopsy report, however, the victim died after suffering twenty-seven stab wounds. Because Cruz had already testified, however, defense counsel did not have an opportunity to ask Cruz about the defendant’s version of events.6
II
The trial court concluded that a transcript of Cruz’ testimony was admissible under the “former testimony” exception to the hearsay rule. See generally C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 11.4, pp. 325-30. It is settled, however, that the confrontation clause of the United States constitution may operate to bar the admission of evidence that otherwise qualifies under this common law hearsay exception.
In Ohio v. Roberts, 448 U.S. 56,100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), the United States Supreme Court made clear that the confrontation clause ordinarily envisions “a personal examination and cross-examination of the witness, in which the accused has an opportunity, not only of testing the recollection and sifting the conscience of the witness, but of compelling him to stand face to face with the jury in order that they may look at him, and judge by his demeanor upon the *148stand and the manner in which he gives his testimony whether he is worthy of belief. Mattox v. United, States, [156 U.S. 237, 242-43, 15 S. Ct. 337, 39 L. Ed. 409 (1895)]. These means of testing accuracy are so important that the absence of proper confrontation at trial calls into question the ultimate integrity of the fact-finding process. Chambers v. Mississippi, 410 U.S. 284, 295, 93 S. Ct. 1038, 1046, 35 L. Ed. 2d 297 (1973), quoting Berger v. California, 393 U.S. 314, 315, 89 S. Ct. 540, 541, 21 L. Ed. 2d 508 (1969).” (Internal quotation marks omitted.) Ohio v. Roberts, supra, 63-64.
The court in Roberts announced a two part test for determining whether former testimony may be admitted without infringing a criminal defendant’s right of confrontation.7 “That test requires (1) demonstration that the witness is unavailable to testify at trial, and (2) adequate indicia of reliability of the previous testimony.” State v. Williams, 231 Conn. 235, 248, 645 A.2d 999 (1994). In this case, neither party disputes the unavailability of Cruz, who could not be located at the time of trial. Rather, the parties disagree whether Cruz’ testimony at the hearing in probable cause bore adequate indicia of reliability in order to protect the defendant’s rights when the state attempted to introduce a transcript of the testimony during the defendant’s trial. *149Specifically, the parties disagree whether the defendant had an adequate opportunity to cross-examine Cruz about his testimony during the hearing in probable cause.
The United States Supreme Court has recognized that a key factor in determining whether former testimony bears “adequate indicia of reliability” is whether the declarant was subject to cross-examination during the former proceeding. See Ohio v. Roberts, supra, 448 U.S. 69-70; California v. Green, 399 U.S. 149, 160-61, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970).8 Indeed, this *150court has stated that, in order to satisfy the defendant’s right of confrontation, the declarant at the former hearing must have endured “the equivalent of significant cross-examination”; State v. Williams, supra, 231 Conn. 249; State v. Outlaw, 216 Conn. 492, 506, 582 A.2d 751 (1990); and that the cross-examination must have “comported with the principal purpose of cross-examination: to challenge whether the declarant was sincerely telling what he believed to be the truth, whether the declarant accurately perceived and remembered the matter he related, and whether the declar-ant’s intended meaning is adequately conveyed by the language he employed.” (Emphasis in original; internal quotation marks omitted.) State v. Outlaw, supra, 506.
Under the circumstances of this case, I am concerned that the defendant may have lacked the opportunity at the hearing in probable cause to engage in a cross-examination of Cruz that satisfied these constitutional requirements. In my view, four interrelated factors may have combined to produce this result: (1) a public defender was appointed to represent the defendant only moments before the start of the hearing, when he had no opportunity whatsoever to investigate the state’s case against his new client; (2) the absence of a separate interpreter to translate between the defendant and his attorney, thereby hindering their ability to communicate effectively during the hearing;9 (3) the fact that *151only a portion of Cruz’ statement to police was made available to defense counsel during the hearing, and only moments before the defendant was expected to begin cross-examining Cruz; and (4) defense counsel could only have become aware of the possible greater importance of Cruz after he had testified, when diSpagna took the stand and recounted the defendant’s story of the black Chevrolet Cavalier.
In these respects, this case is very different than State v. Outlaw, supra, 216 Conn. 492. In Outlaw, the defendant’s attorney had time to prepare for the hearing and to ready his cross-examination questions. There was no language barrier that made communication between attorney and client difficult or that required multiple interpreters for witnesses and the defendant. Finally, in Outlaw, there was no indication that the trial court declined to provide the defendant access to witness information, such as the statement Cruz had given to the police in this case.
*152Moreover, I believe this case underscores two important, additional considerations that are implicated whenever testimony from a hearing in probable cause is sought to be admitted for substantive use during a later criminal trial: the effect of this state’s prohibition on discovery in connection with a hearing in probable cause; see General Statutes § 54-46a (b); and the vital importance of having effective representation at such a hearing.
First, the prohibition on criminal discovery in connection with probable cause hearings puts great pressure on defense counsel to communicate with their clients and to make whatever preliminary investigations they can in order to assess the relative strength or weakness of the state’s case and the likely roles of the witnesses who will testify at the hearing. In this instance, for example, the state’s case was paper-thin, and Cruz played an important part in linking the defendant to the murder. Cruz’s testimony that the victim told him he was going to the beach—an area near where the victim’s body eventually was found—was necessary to place the victim near that location and, therefore, to lessen the possibility that he had died elsewhere. If the victim had not died in the beach area, his assailant would have had to transport his body to that area—and the defendant’s car revealed no physical evidence that he had undertaken such a task.
Second, this case underscores the importance of a defendant having effective representation at the probable cause hearing. As this case points out in dramatic fashion, the testimony elicited at such a hearing is not necessarily limited to that hearing or to the hearing’s limited purpose of determining whether the state has sufficient proof to go forward with a trial on the merits. Rather, the testimony elicited at a hearing in probable cause has the potential to be carved in stone, and used by the state for substantive proof during later pro*153ceedings. Defense attorneys must be aware of these possibilities, and must conduct themselves at such hearings with these consequences in mind.
On the basis of the record before us, I have serious reservations about the admissibility during the trial of Cruz' hearing testimony. Nevertheless, because we are reversing his conviction on other grounds and remanding this case for a new trial, I need not make this determination at this time. If the state offers Cruz' testimony into evidence during the new trial,10 the defendant will have an opportunity to establish whether he is in fact prejudiced by the admission of the former testimony, and to preserve his claims of error under both the federal and the state constitutions.

 The sixth amendment to the United States constitution provides in relevant part that “[i]n all criminal prosecutions, the accused shall enjoy the *144right ... to be confronted with the witnesses against him . . . .” This provision applies to the states through the fourteenth amendment. Pointer v. Texas, 380 U.S. 400, 405, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965).


 I am bewildered by the majority’s factual conclusions that, “[a]t worst, [the defendant] spoke both Spanish and English, with English as his second language,” and that the defendant was able to communicate with his attorney effectively and comprehend the hearing proceedings. As the defendant points out in his brief, everyone who came in contact with him believed that he needed an interpreter. All of the police officers who had spoken with the defendant said he needed one, and the defendant utilized the services of the interpreter whenever one was provided. The state acknowledged, before the hearing began, that the defendant needed one. State’s attorney Bruce Hudock informed the court that he had arranged for “the interpreter to be here for purposes of—of interpreting for witnesses. I did not ask the interpreter I brought in to be the defendant’s personal interpreter.” Later, he added that, “I'm just letting the court know that the state did not arrange for a personal interpreter for the defendant.” Finally, the court concluded that the defendant required an interpreter. It is axiomatic that even a person who is merely deficient in the English language should be provided with an interpreter when he is facing criminal charges, in order to facilitate effective communication between the defendant and his attorney.


 The transcript of the hearing does not reveal that defense counsel knew any Spanish whatsoever. Seven months later, however, during the trial of the defendant, defense counsel informed the court that “I know a little bit of Spanish . . . .”


 Because of the important constitutional rights that are implicated, a trial judge has an obligation to canvass the defendant in order to determine whether he needs an interpreter. “The least we can require is that a court, put on notice of a defendant's severe language difficulty, make unmistakably clear to him that he has a right to have a competent translator assist him, at state expense if need be, throughout his trial.” United States ex rel. Negron v. New York, 434 F.2d 386, 390-91 (2d Cir. 1970). An appellate court should not be faced with a silent record and be required to guess at the defendant’s degree of proficiency with the English language. See footnote 2.


 General Statutes § 54-46a (b) provides in relevant part that “[n]o motion . . . for discovery shall be allowed in connection with such hearing. . . .”


 The accused does not have a right to present evidence at a hearing in probable cause unless, after the court finds probable cause based upon the state’s rendition of evidence, (1) the defendant makes a specific offer of proof, including the names of witnesses who would testify or produce the evidence offered, and (2) the court then determines that such evidence would be sufficient to rebut its finding of probable cause. General Statutes § 54-46a (b).


 In Ohio v. Roberts, supra, 448 U.S. 66, the United States Supreme Court’s precise holding was that, “when a hearsay declarant is not present for cross-examination at trial, the Confrontation Clause normally requires a showing that he is unavailable. Even then, his statement is admissible only if it bears ‘adequate indicia of reliability.’ Reliability can be inferred without more in a case where the evidence falls within a firmly rooted hearsay exception. In other cases, the evidence must be excluded, at least absent a showing of particularized guarantees of trustworthiness.” As this court noted in State v. Outlaw, 216 Conn. 492, 505, 582 A.2d 751 (1990), “[b]y engaging in a search for ‘particularized guarantees of trustworthiness’ in Roberts, the United States Supreme Court implicitly held that the exception to the hearsay rule for statements given by an unavailable declarant at a preliminary hearing was not so firmly rooted as to obviate further inquiry and search of the record.”


 The United States Supreme Court has never addressed the issue of how much cross-examination is enough—that is, at what point the mere opportunity for cross-examination or the extent of the cross-examination itself may serve as an adequate badge of reliability. In Ohio v. Roberts, supra, 448 U.S. 70, for example, the court expressly left open this question, concluding that it did not need to decide whether the mere opportunity for cross-examination or de minimis questioning would be sufficient. The court did, however, imply that this requirement would be satisfied if the declarant was subjected to “the equivalent of significant cross-examination” at the former hearing; id.; and if the defendant’s counsel “was not significantly limited in any way in the scope or nature of his cross-examination.” (Internal quotation marks omitted.) Id., 71.
At a hearing in probable cause, however, the defendant’s counsel is “significantly limited.” A hearing in probable cause is a limited hearing with a limited purpose. General Statutes § 54-46a; see footnote 6. The defendant’s counsel is severely limited in his right to discover information; see footnote 5; and this limitation can work to hinder his ability to conduct an effective cross-examination. As counsel for the defendant argued at trial, in opposition to the introduction of Cruz’ hearing testimony: “[T]he object of a hearing in probable cause is exactly that: to determine probable cause. It’s not a trial on the merits. The counsel for the accused is limited in his ability to cross-examine the witness because of a statute which does not allow for discovery. . . . [Ojrdinarily, when a witness testifies, I’m entitled to his statement and I can use the statement for whatever purpose I see fit. In a hearing in probable cause, I am not entitled to that statement.
“[Wjhat . . . actually happened in the hearing, was that [the trial court] reviewed the statement of the witness and culled out two small parts of it as being exculpatory, and then sealed the balance of the statement.
“So my point I’m making is that because of the limits of a hearing in probable cause, you don’t have full confrontation under the due process clause. The test of offering our prior testimony when someone is not available is: Was the defendant represented by counsel? Did he have an *150opportunity to cross-examine? In other words, were the confrontation requirements of the United States constitution met? And I would submit that they’re not under Connecticut procedure with regard to a hearing in probable cause, because defense counsel is limited, and limited in a very important way, in not having the full statement of the witness available.”


 If a criminal defendant requires an interpreter to allow him to communicate with his attorney and to comprehend the court proceedings, the state violates that defendant’s constitutional rights if it fails to provide one. See generally State v. Roman, 224 Conn. 63, 71, 616 A.2d 266 (1992) (Berdon, J., dissenting), cert. denied, 507 U.S. 1039,113 S. Ct. 1868,123 L. Ed. 2d *151488 (1993). The specific rights implicated are the rights to confrontation, to due process and to counsel. United States ex rel. Negron v. New York, 434 F.2d 386, 389 (2d Cir. 1970).
“It is axiomatic that the Sixth Amendment’s guarantee of a right to be confronted with adverse witnesses, now also applicable to the states through the Fourteenth Amendment . . . includes the right to cross-examine those witnesses as an essential and fundamental requirement for the kind of fair trial which is this country’s constitutional goal. . . . But the right that was denied [the defendant] seems to us even more consequential than the right of confrontation. Considerations of fairness, the integrity of the fact-finding process, and the potency of our adversary system of justice forbid that the state should prosecute a defendant who is not present at his own trial . . . unless by conduct he waives that right. . . . And it is equally imperative that every criminal defendant—if the right to be present is to have meaning—possess sufficient present ability to consult with his lawyer with a reasonable degree of rational understanding. . . . Otherwise, [t]he adjudication loses its character as a reasoned interaction . . . and becomes an invective against an insensible object.” (Citations omitted; internal quotation marks omitted.) Id. Whether these rights can be waived by the attorney for the defendant, or only by the defendant himself after a canvass by the court, I leave to another day. See id.


 Of course, in order for the state to introduce Cruz’ hearing testimony during the new trial, it will once again need to prove that he is unavailable.